Citation Nr: 1512304	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  15-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,304.00.

(The issues of whether new and material evidence has been received to reopen a claim of service connection for an ankle disability; service connection for sleep disturbance and restless leg syndrome; and increased disability ratings for left hip disability, left sacroiliac sprain, and erectile dysfunction are the subject of a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
REMAND

The Veteran had active service from March 1978 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, that denied a request for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $13,304.00.  (The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.)  

In his April 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to be scheduled for a Board hearing at a local VA office.  Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  A Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  The Veteran has not yet been scheduled for the requested hearing.  Thus, this claim is remanded in order to afford the Veteran a hearing before a Veterans Law Judge at the local RO.

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction should schedule the Veteran for a hearing before a Veterans Law Judge sitting at the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

